EXAMINER'S AMENDMENT

Rejoinder
Claim 82 is allowable. Claims 99-101 and 103, previously withdrawn from consideration as a result of a restriction requirement, recited all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between the inventions of Groups I and II, and between Species A and B, as set forth in the Office action mailed on 10/01/2019, is hereby withdrawn and claims 99-101 and 103 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. It is noted that claim 97 was previously amended to recite a composition and is therefore included in Group I. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.




Examiner's Amendment

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be 

Authorization for this examiner’s amendment was given in an interview with Alyson DiLena (Reg. No. 67,731) on 18 March 2021.

The application has been amended as follows: 

A) Claim 82 is amended as follows:
Claim 82.    (Currently Amended) A chewing gum for improved release of cannabinoids, the chewing gum being formulated as an extruded chewing gum comprising a chewing gum matrix of water-soluble chewing gum ingredients mixed into water-insoluble gum base, the extruded chewing gum being shaped into chewing gum pieces by rolling and scoring,
the gum base comprising one or more natural resins in an amount of 10-40% by weight of the gum base, one or more elastomers in an amount of 3-30% by weight of the gum base, and one or more polyvinyl acetate elastomer plasticizers in an amount of [[]] 10-40% by weight of the gum base,
wherein the weight-average molecular weight (Mw) of the one or more polyvinyl acetate elastomer plasticizers is from 5,000 to 40,000 g/mol,

wherein the release rate of the one or more cannabinoids at a frequency of 60 chews per minute is at least 10% by weight of the one or more cannabinoids within the first 5 minutes upon oral administration.
B) Claim 106 is amended as follows:
Claim 106. (Currently Amended) A chewing gum for improved release of cannabinoids, the chewing gum being formulated as an extruded chewing gum comprising a chewing gum matrix of water-soluble chewing gum ingredients mixed into water-insoluble gum base,
the gum base comprising one or more natural resins in an amount of 10-40% by weight of the gum base, one or more elastomers in an amount of 3-30% by weight of the gum base, and one or more polyvinyl acetate elastomer plasticizers in an amount of [[]] 10-40% by weight of the gum base, the extruded chewing gum being shaped into chewing gum pieces by rolling and scoring,
wherein the weight-average molecular weight (Mw) of the one or more polyvinyl acetate elastomer plasticizers is from 5,000 to 40,000 g/mol,
wherein the chewing gum matrix comprises one or more cannabinoids extracted from cannabinoid plant material, and

C) Claim 107 is amended as follows:
Claim 107.    (Currently Amended) A chewing gum for improved release of cannabinoids, the chewing gum being formulated as an extruded chewing gum comprising a chewing gum matrix of water-soluble chewing gum ingredients mixed into water-insoluble gum base,
the gum base comprising one or more natural resins in an amount of 10-40% by weight of the gum base, one or more elastomers in an amount of 3-30% by weight of the gum base, and one or more polyvinyl acetate elastomer plasticizers in an amount of [[]] 10-40% by weight of the gum base,
wherein the weight-average molecular weight (Mw) of the one or more polyvinyl acetate elastomer plasticizers is from 5,000 to 40,000 g/mol,
wherein the chewing gum matrix comprises one or more cannabinoids,

wherein the release rate of the one or more cannabinoids is at least 10% by weight of the one or more cannabinoids within the first 5 minutes upon oral administration, and

D) Claim 110 is amended as follows:
Claim 110.    (Currently Amended) A chewing gum for improved release of cannabinoids, the chewing gum being formulated as an extruded chewing gum comprising a chewing gum matrix of water-soluble chewing gum ingredients mixed into water-insoluble gum base,
the gum base comprising one or more natural resins in an amount of 10-40% by weight of the gum base, one or more polyvinyl acetate elastomers in an amount of 3-30% by weight of the gum base, and one or more elastomer plasticizers in an amount of [[]] 10-40% by weight of the gum base,
wherein the weight-average molecular weight (Mw) of the one or more polyvinyl acetate elastomer plasticizers is from 5,000 to 40,000 g/mol,
wherein the chewing gum matrix comprises one or more cannabinoids,
wherein the release rate of the one or more cannabinoids is at least 10% by weight of the one or more cannabinoids within the first 5 minutes upon oral administration, and
wherein the release rate of the one or more cannabinoids is partly controlled by means of the water-soluble chewing gum ingredients.

Terminal Disclaimer

The terminal disclaimer filed on 25 March 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US applications 16/257,914 and 16/257,963 has been reviewed and is accepted.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P COHEN whose telephone number is (571)270-7402.  The examiner can normally be reached on M-Th 8:30-5:30; F 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on (571)272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MICHAEL P COHEN/Primary Examiner, Art Unit 1612